PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
WEST et al.
Application No. 16/419,608
Filed: 22 May 2019
For: LIFTING DEVICES

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed March 15, 2021. 

The petition is GRANTED.

This application was held abandoned for failure to reply to the non-final Office action mailed September 3, 2020, which set a three-month shortened statutory period for response from the mail date of the Office action. Extensions of time for response were available pursuant to 37 CFR 1.136(a). In the absence of receiving a timely filed reply, the application became abandoned on December 4, 2020.  On March 17, 2021, the Office mailed a Notice of Abandonment.

On petition, applicant asserted the non-final Office action mailed September 3, 2020, was not received at the correspondence address of record with the USPTO. In support of the assertion, applicant’s patent practitioner explained the procedures for docketing Office actions at the correspondence address of record with the USPTO. The practitioner stated the non-final Office action of September 3, 2020, was not received at the correspondence address of record, and that a search of practitioner’s record(s), including the file jacket and docket records, indicates the Office action was not received.  The practitioner submitted copies of the firm’s master docket, docket reports, and internal due date reminders showing the due dates docketed for the subject period (September 3, 2020 through March 3, 2020). The practitioner attested to the fact that these records are where the due date for the non-received Office action would have been entered had the Office action been received.

A review of the written record indicates no irregularity in the mailing of the non-final Office action on September 3, 2020, and in the absence of any irregularity, there is a strong presumption that the Office action was properly mailed to the practitioner at the address of record.  This presumption may be overcome by a showing that the non-final Office action was not in fact received at the correspondence address of record with the USPTO.  

Section 711.03(c)(I)(A)(1) of the Manual for Patent Examining Procedure sets forth the showing of non-receipt required of a practitioner as follows:

The showing required to establish nonreceipt of an Office communication must include a statement from the practitioner describing the system used for recording an Office action received at the correspondence address of record with the USPTO. The statement should establish that the docketing system is sufficiently reliable. It is expected that the record would include, but not be limited to, the application number, attorney docket number, the mail date of the Office action and the due date for the response. 

    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale

Practitioner must state that the Office action was not received at the correspondence address of record, and that a search of the practitioner’s record(s), including any file jacket or the equivalent, and the application contents, indicates that the Office action was not received. A copy of the record(s) used by the practitioner where the non-received Office action would have been entered had it been received is required. 

A copy of the practitioner’s record(s) required to show non-receipt of the Office action should include the master docket for the firm. That is, if a three month period for reply was set in the nonreceived Office action, a copy of the master docket report showing all replies docketed for a date three months from the mail date of the nonreceived Office action must be submitted as documentary proof of nonreceipt of the Office action. If no such master docket exists, the practitioner should so state and provide other evidence such as, but not limited to, the following: the application file jacket; incoming mail log; calendar; reminder system; or the individual docket record for the application in question. 

After reviewing the documents and the practitioner’s statements submitted on petition, the Office concludes that the showing of record is sufficient to warrant withdrawal of holding of abandonment. Accordingly, applicant presented the required showing under 37 CFR 1.181.

The petition under 37 CFR 1.181 is GRANTED. The holding of abandonment is withdrawn and the application is returned to pending status.

The matter is being referred to Technology Center Art Unit 3726 for consideration of the reply filed on March 15, 2021.

Questions concerning this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET